Woods, C. J.,
delivered the opinion of the court.
The refusal of the charges asked by the defendant below, and the charge given, in the terms employed, amounted virtually to a peremptory instruction to the jury to find for the plaintiffs.
The second and third charges asked by the defendant appear to us to correctly state what is known as the American rule on the liability of carriers of freight to points beyond their own lines, and this rule has long been adopted and acted upon in this state.
The charge given for the plaintiff was, we think, erroneous in so far as it declared the required guaranty of the payment of through freight at the hands of the shipper was a conclusive circumstance. It appears to us, as it must to all others, a pregnant circumstance, but not a conclusive one, in our opinion.
We reverse the case in order that it may again be submitted to a jury in accordance with these views.

Reversed and remanded.